ORDER PER CURIAM. Billy Joe Ford appeals the judgment, entered after an evidentiary hearing, denying his Rule 29.15 motion for post-conviction relief seeking to vacate his conviction and sentence for first-degree murder. We find that the motion court’s findings of fact and conclusions of law are not clearly erroneous. No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).